   Case 1:19-cv-02578-TFH Document 18-10 Filed 11/13/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 3
        Case 1:19-cv-02578-TFH Document 18-10 Filed 11/13/20 Page 2 of 3

                                                                  Office of Information Governance and Privacy

                                                                  U.S. Department of Homeland Security
                                                                  500 12th St., SW
                                                                  Washington, D.C. 20536




                                     November 15, 2018

MICHAEL ROSENBLOOM
ELECTRONIC FRONTIER FOUNDATION
815 EDDY STREET
SAN FRANCISCO, CA 94109

RE:    ICE FOIA Case Number 2019-ICFO-21210

Dear Mr. ROSENBLOOM:

This acknowledges receipt of your November 05, 2018, Freedom of Information Act (FOIA)
request to U.S. Immigration and Customs Enforcement (ICE), for any and all records created or
received by HSI or CBP between January 3, 2012 (the date of the Supreme Court’s opinion in
Jones) and the date of this request, concerning:
• Policies and/or procedures regarding the use of GPS tracking devices on
vehicles crossing the border.
• Training manuals and/or training materials on the use of GPS tracking
devices on vehicles crossing the border. Your request was received in this office on November
15, 2018.

Upon initial review of the request, I have determined that portions of the information you are
seeking are under the purview of the U.S. Customs and Border Protection, a DHS component.
Therefore, I am referring your request to the FOIA Officer for U.S. Customs and Border
Protection, Sabrina Burroughs, for processing and direct response to you. You may contact that
office in writing at FOIA Division, 90 K. Street NE, Washington, DC 20002-1181 or via
telephone at (202) 325-0150.

Your request has been assigned reference number 2019-ICFO-21210. Please refer to this
identifier in any future correspondence. To check the status of an ICE FOIA/PA request, please
visit http://www.dhs.gov/foia-status. Please note that to check the status of a request, you must
enter the 2019-ICFO-XXXXX tracking number. You may contact this office at (866) 633-1182.
Our mailing address is 500 12th Street, S.W., Stop 5009, Washington, D.C. 20536-5009.

                                                     Sincerely,



                                                     Catrina M. Pavlik-Keenan

                                                                                             www.ice.gov
       Case 1:19-cv-02578-TFH Document 18-10 Filed 11/13/20 Page 3 of 3

[Type text]


                                         FOIA Officer
